DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 10-15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettiol et al. (US 5,958,858).
Bettiol et al. disclose dianionic cleaning agents comprising a sulfate group. These include 1,3 alkyl disulfate compounds with C7 to C23 straight or branched chain alkyl or alkenyl disulfates. These would include C6, C8, C10 and C12 1,3 alkyl disulfates salts. The disulfates may be used in mixtures (col. 4, lines 29-64). 
The length of the surfactant affects the properties of the surfactant. The surfactant may be used in mixtures of chain lengths making it a result effective variable. It would have taken no more than one of ordinary skill in the art to have adjusted the ratio of each alkyl disulfate compound to arrive at a surfactant mixture with a desired properties. 
Bettiol et al. differ from the instant claims insofar as it does not disclose the surfactants are bio-based. 
	Salimon et al. disclose that as the cost of petroleum-derived products increases, the need to change to a more bio-based economy can be clearly seen. In addition to food uses, plant oils have found their way into industrial products in the plastics, pharmaceutical, inks, adhesives, coatings, and many other industries. There are advantages of plant oil-derived industrial products including the call for the use of 2 generated from their degradation can be incorporated into the next year’s crop, they can be nearly CO2 neutral.
	It would have been obvious to one of ordinary skill in the art to have made the 1,3 alkyldisulfate surfactants of Bettiol by way of plant oils to make the surfactant bio-based because this would minimization of hazards, generate substances with as little toxicity as possible and because of their bio-based nature, the surfactants formed from plant oil would often be biodegradable, and because the CO2 generated from their degradation can be incorporated into the next year’s crop, they can be nearly CO2 neutral.			In regard to the method of making the product step, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113. Therefore, the bio-based 1,3-alkyl disulfates are obvious because they would be the same product with the same properties absent of evidence to the contrary.

	Claims 10-15 and 21-25 are rejected.
	No claims allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612